DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on March 19, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Claims 1-16 and 23-26 are pending in the application and are being examined on the merits.
  
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1, 4-9, 11, 13, and 15, in the reply filed on March 19, 2021 is acknowledged. The traversal is on the ground(s) that the reference of Standley et al. (Methods Enzymol. June 2017, 26 pages; cited on Form PTO-892 mailed on January 21, 2021) is not available as prior art. This is not found persuasive because the instant application names fewer joint inventors than the authors of the Standley reference (see MPEP 2153.01(a)) and as described in detail below, the provisional application 62/441,411 does not disclose all limitations of the claimed invention. Moreover, even if the Standley reference was not available as prior art, the lack of unity of invention would be maintained because the inventions of Groups I-IV do not share the same or corresponding technical feature for the reasons set forth in the Office action mailed on January 21, 2021 (see particularly the paragraph bridging pp. 5 and 6), which is undisputed by the applicant.  

Claims 2, 3, 10, 12, 14, 16, and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 19, 2021.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application no. PCT/US2017/068410, filed on December 26, 2017, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/441,411, filed on January 1, 2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/441,411, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) 
sequences of SEQ ID NO: 2-7 in claim 1; 
the series of steps of (a) culturing E. coli cells in a first liquid culture at a restrictive temperature… (b) plating the E. coli cells in the first liquid culture on a solid medium comprising a β-lactam antibiotic; (c) incubating the first solid media at a permissive temperature that allow the growth of E. coli colonies; (d) selecting a fluorescent E. coli colony from the solid media; (e) culturing the fluorescent E. coli colony in a second liquid culture at a permissive temperature, wherein the second liquid culture comprises the β-lactam antibiotic; and (f) measuring the change in growth of the E. coli cells of the second culture relative to the first liquid culture, wherein the change in growth indicates mutagenesis of the inactive β-lactamase to an active β-lactamase; 
a “derivative” of GFP in claim 8; the sequences of SEQ ID NO: 9 and 10 in claim 9; 
adding a “test compound” in claim 13; and 
the test compound is a mutagen in claim 15. 
The applicant is invited to show support for the noted limitations in the provisional application 62/441,411. In the absence of descriptive support in the provisional application 62/441,411, the claimed invention has an effective filing date of December 26, 2017. The applicant is advised that if the 62/441,411 priority application, which closely corresponds to the reference of Standley (supra), is shown by the applicant to supra).   
  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 25, 2019 and August 15, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on June 25, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Specification/Informalities
The specification is objected to in the disclosure of “FIGS. 1A and 1C:” at paragraph [0050]”. Because Figures 1A, 1B, and 1C are described in paragraph [0050], the disclosure of “FIGS. 1A and 1C:” should be amended to disclose, e.g., “FIGS. 1A-1C:”.

Claim Objections
E. coli” and in the interest of improving claim form, it is suggested that the first instance of “E. coli” in line 1 be amended to recite “Escherichia coli”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is confusing in the recitation of “wherein the β-lactam antibiotic is kanamycin” because kanamycin is an aminoglycoside antibiotic, not a β-lactam antibiotic. It is suggested that the applicant clarify the meaning of the claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a method of detecting mutagenesis in E. coli, the method comprising: 
(a) culturing E. coli cells in a first liquid culture at a restrictive temperature, wherein the E. coli cells in the first liquid culture comprise a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a 
(b) plating the E. coli cells in the first liquid culture on a solid media comprising a β-lactam antibiotic; 
(c) incubating the first solid media at a permissive temperature that allow the growth of E. coli colonies; 
(d) selecting a fluorescent E. coli colony from the solid media; 
(e) culturing the fluorescent E. coli colony in a second liquid culture at a permissive temperature, wherein the second liquid culture comprises the β-lactam antibiotic; and 
(f) measuring the change in growth of the E. coli cells of the second culture relative to the first liquid culture, wherein the change in growth indicates mutagenesis of the inactive β-lactamase to an active β-lactamase.
Practicing the claimed method requires a genus of Escherichia coli cells comprising a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a promoter that, when cultured at a restrictive temperature induces mutation and when cultured at a permissive temperature allows for normal growth of the E. coli cells. The strain of E. coli cells, the sequence of the fluorescent protein, the configuration of the encoded polypeptides (e.g., inactive β-lactamase and fluorescent proteins as separate proteins 
In this case, the specification discloses the actual reduction to practice of two representative species of the genus of recited Escherichia coli cells:
an Escherichia coli cell expressing a wild-type polymerase I and an error-prone polymerase I, and comprising a plasmid, wherein the plasmid comprises a polynucleotide encoding a green fluorescent protein (GFP) and a polynucleotide comprising one of the nucleotide sequences of SEQ ID NO: 2-7 encoding an inactive β-lactamase, wherein the polypeptides are separately transcribed and are not fused, and when cultured at 37oC induces reverse mutation and when cultured at 30oC allows for normal growth of the E. coli cells; and 
an Escherichia coli cell expressing a wild-type polymerase I and an error-prone polymerase I, comprising a plasmid, wherein the plasmid comprises a polynucleotide encoding a fusion of superfolder GFP comprising the amino acid sequence of SEQ ID NO: 10 and a downstream inactive β-lactamase encoded by one of the nucleotide sequences of SEQ ID NO: 2-7, wherein the polypeptides are separately transcribed and are not fused, and when cultured at 37oC induces reverse mutation and when cultured at 30oC allows for normal growth of the E. coli cell. 
Regarding the knowledge and skill in the relevant art, the reference of Standley (supra) discloses the following at p. 4:
“To obtain a functional translational fusion, we had to use superfolder GFP (sfGFP), an evolved form of cycle 3 GFP with two additional mutations selected for robustness to translational fusions (27). In addition, we found that sfGFP is only functional if located at the N-terminus, not at the C-terminus. Even this fusion is not stable in all strains: while it emits a high level of fluorescence in ∷CAT) derivative.”

Also, the reference of Camps et al. (US 2012/0302461 A1; cited on the IDS filed on June 25, 2019) discloses the following at paragraph [0089]:
“In the process of creating the dual function protein, we found that placing GFP at the N-terminus was critical, as well as using a “superfolder” form of GFP. When the standard “cycle3” form of GFP was used, a wide variation in fluorescence intensities and of antibiotic resistance phenotypes was observed, Suggesting impaired fluorescence and carbenicillin resistance (FIGS. 4c,5b). Given the known tendency of GFP to misfold and to aggregate, the most parsimonious explanation is cycle3 GFP misfolding, in turn interfering with beta-lactamase activity (FIG. 4.5). Replacing cycle 3 GFP with a more stable form of GFP improved the functionality of both GFP and beta-lactamase, further Supporting the notion that the original problem was due GFP misfolding.”

Given the breadth of the claims as described above, the high level of unpredictability, and the disclosure of only two species of the recited genus, one of skill in the art would not accept the two disclosed representative species as being representative of other Escherichia coli cells as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Suzuki et al. (“Probing the mutation spectrum in E. coli”, Nucleic Acids Symp Ser (Oxford) 2007:289–290) discloses a set of plasmids, each encoding an 
The reference of Camps et al. (supra) discloses a GFP amplification mutation assay, which uses a polynucleotide encoding a fusion of a GFP comprising an internal stop codon and a TEM-1 β-lactamase, for detecting mutagenesis in E. coli (see particularly paragraphs [0011] and [0079]).
The reference of Reifferscheid et al. (US 2005/0070006 A1) discloses a prokaryotic test strain for detection of mutagens comprising a revertible mutated selection marker in the form of a resistance gene, including an ampicillin resistance, and a reporter system including GFP (see particularly claims 1, 4, and 5 and paragraphs [0044] and [0045]).
The reference of Schmid et al. (“Mutagenicity test system based on a reporter gene assay for short-term detection of mutagens (MutaGen assay)”, Mutat. Res. 535:55-72, 2003) discloses a mutation test system using a plasmid co-transcribing a TEM-1 mutated at the active site serine 70 and further comprising a β-galactosidase reporter gene (Abstract; Figure 1; and Table 2).  
Although the cited prior art is considered to be relevant to the claimed invention, the cited prior art, either alone or in combination, does not teach or suggest the method of claims 1, 4-9, 13, and 15.   

Conclusion
Status of the claims:
Claims 1-16 and 23-26 are pending.

Claims 1, 4-9, 11, 13, and 15 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656